         Case 1:17-cv-04835-VEC Document 91 Filed 03/02/20 Page 1eeplaw.com
                                                                   of 1
                                                                 80 Pine Street, 38th Floor
                                                                            New York, New York 10005
                                                                            T. 212.532.1116 F. 212.532.1176

                                                                            New Jersey Office
                                                                            576 Main Street, Suite C
                                                                            Chatham, New Jersey 07928
                                         USDC SDNY
                                         DOCUMENT                           JOHN ELEFTERAKIS*
                                                                            NICHOLAS ELEFTERAKIS
                                         ELECTRONICALLY FILED               RAYMOND PANEK
                                         DOC #:
                                         DATE FILED: 3/3/2020               OLIVER R. TOBIAS
                                                                            JEFFREY B. BROMFELD
                                                                            FAIZAN GHAZNAVI



MEMO ENDORSED
                                                                            GABRIEL P. HARVIS
                                                                            BAREE N. FETT
                                                                            STEPHEN KAHN
                                         March 2, 2020                      EVAN M. LA PENNA

                                                                            KRISTEN PERRY – CONIGLIARO
 BY ECF                                                                     AIKA DANAYEVA
                                                                            ARIANA ELEFTERAKIS
 Honorable Valerie E. Caproni                                               MICHAEL INDELICATO
                                                                            MICHAEL MARRON
 United States District Judge                                               DOMINICK MINGIONE
                                                                            MARK NEWMAN
 Southern District of New York                                              AGGELIKI E. NIKOLAIDIS
                                                                            JOSEPH PERRY
 40 Foley Square                                                            MARIE LOUISE PRIOLO *
 New York, New York 10007                                                   KEYONTE SUTHERLAND
                                                                            WAYNE WATTLEY

                                                                            *Also Admitted In New Jersey
       Re:     Dolcine v. Hanson, et al., 17 CV 4835 (VEC) (JLC)

 Your Honor:
       I represent plaintiff in the above-referenced action. I write, with defendants’
 consent, to respectfully request an adjournment of the status conference scheduled for
 March 6, 2020. The proposed adjournment is requested because the undersigned has a
 previously scheduled conference in the Eastern District of New York, Central Islip
 courthouse, before the Honorable Magistrate A. Kathleen Tomlinson, in the wrongful
 conviction matter of Jackson v. Nassau County, et al., 18 CV 3007 (JS) (AKT).
        If it should please the Court, I have conferred with defense counsel, and the
 parties are available for a status conference on March 9, 2020 or the morning of March
 10, 2020. This is plaintiff’s first request for an adjournment of the March 6th status
 conference.

       Thank you for your consideration of this request.              Application GRANTED.
                                         Respectfully submitted,
                                                                      The conference is
                                                                      ADJOURNED to March
                                         Baree N. Fett                13, 2020, at 10:00 a.m.

 cc:   All Counsel                                         SO ORDERED.


                                                                                           3/3/2020
                                                           HON. VALERIE CAPRONI
                                                           UNITED STATES DISTRICT JUDGE
